This is an action to recover damages for personal injuries resulting in the death of Sortir Theodos, plaintiff’s intestate. Sortir was one of a crew of men who, on the 23d day of December, 1910, under charge of William Walker, foreman, went to work for defendant discharging a cargo of coal in defendants’ cars at the wharf at Glencove, in town of Rockport, Me. The evidence shows that the accident *571which caused the death of plaintiff’s intestate, was due to, or contributed to, by a fellow servant. At the conclusion of the plaintiff’s testimony, the presiding Justice ordered a nonsuit and the plaintiff excepted to said order. Exceptions overruled.
Philip Howard, for plaintiff. A. S. Littlefield and Alan L. Bird, for defendant.